Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of rheumatoid arthritis as the inflammatory condition, an anti-inflammatory agent as the second therapeutic agent, and all characteristics recited in claim 34 as present in the anti-RBC antibody administered in the reply filed on 08/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/09/2021. 
Claims 17, 19-24, and 26 -35 are examined on the merits in the present Office Action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 17, 19-24, and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for anti-RBC antibody having an Fc domain of an IgG subytpe that binds to activating Fc gamma receptors to treat rheumatoid arthritis in a subject, does not reasonably provide enablement for an anti-RBC antibody having an Fc domain of any immunoglobulin isotype.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are broadly drawn to a method of treating an autoimmune disease such as rheumatoid arthritis comprising administering any antibody to a red blood cell to a subject in need thereof. 
The specification teaches that TER-119 can reverse established arthritis in the K/BxN model (Example 4). Specifically, mice treated with TER-119 exhibited a reduction in arthritic inflammation 1 day post treatment. In contrast, mice receiving the RBC antibody 30-F1 (a rat IgG2c antibody, which does not bind to Fc receptors and does not ameliorate murine ITP) showed no improvement in inflammation, demonstrating the importance of selecting an IgG subtype that can bind activating Fc receptors. This was also confirmed by de-glycosylating TER-119, a process known to greatly diminish Fc receptor binding activity, and showing that de-glycosylated TER-119 did not significantly ameliorate K/BxN arthritis or ITP (see Example 4). Further, the TER-119 antibody (rat IgG2b isotype) switched to murine IgG variants IgG1 and IgG2a was also able to ameliorate collagen-induced arthritis (CIA) in DBA-1 mice (Example 12). 
The specification does not teach that the anti-RBC antibody such as TER-119 that has an Fc region of any immunoglobulin isotype can be used to treat rheumatoid arthritis. 
Science translational medicine 11.506 (2019)). Thus, engagement of activating FcγRs as well as the IgG isotype of a given species (e.g. rat, mouse, human, etc) are important determinants in the therapeutic efficacy of an anti-RBC antibody. Additionally, while IgG1 and IgG3 bind efficiently to all Fc gamma receptors, IgG4 has binds very weakly to FcγRs except FcγRIa whereas IgG2 binds with low affinity FcγRII/III  and not at all to FcγRIa (de Taeye,  see entire document, in particular, Page 5, top paragraph)( de Taeye, et al. Antibodies 8.2 (2019): 30). Thus, it is unclear if an anti-RBC antibody having any IgG isotype can be used to effectively treat rheumatoid arthritis in a subject absent of evidence to the contrary provided either in prior art or working examples. However, as presently written, the anti-RBC antibodies of the claimed 
 It should be further noted that the specification states that the term “antibody” includes antibodies as well as antigen-binding fragments (Page 32, Ln. 13-14). As presently written, the claimed anti-RBC antibodies can be antigen-binding fragments such as Fab fragments that lack an Fc domain and thus would not be capable of binding to activating Fcγ receptors. Therefore, artisans would not reasonably expect the genus of anti-RBC antibodies which encompass antigen-binding fragments lacking an Fc domain to be able to treat rheumatoid arthritis in a patient. 
Therefore, the specification does not enable one of ordinary skill in the art to make and use the invention over the full scope of the claims because the claimed genus of anti-RBC antibodies having an Fc region of any immunoglobulin isotype, including those that do not bind to activating FcγRs, are not expected to be able to treat rheumatoid arthritis. It would require artisans undue trial and error experimentation to determine the immunoglobulin isotypes that can be used for an anti-RBC antibody to effectively treat rheumatoid arthritis in a patient. Further, artisans would not expect antigen-binding fragments, such as Fab fragments, that lack an Fc domain to be able to treat rheumatoid arthritis in a patient since engagement of activating receptors by anti-RBC antibodies appears to be important in mediating the therapeutic effects of the antibodies in rheumatoid arthritis.

Written Description
Claims 17, 19-24, and 26-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001, see especially page 1106 column 3).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that the anti-RBC antibody TER-119 can reverse established arthritis in the K/BxN model. In contrast, mice receiving the RBC antibody 30-F1 (a rat IgG2c antibody, which does not bind to Fc receptors and does not ameliorate murine ITP) showed no improvement in inflammation, demonstrating the importance of selecting an IgG subtype that can bind activating Fc receptors (Example 4). Further, the TER-119 antibody (rat IgG2b isotype) switched to murine IgG variants IgG1 and IgG2a was also able to ameliorate collagen-induced arthritis (CIA) in DBA-1 mice (Example 12). 25 
As stated earlier, the prior art teaches that there is an increased expression of activating FcγRs (FcγRI and FcγRIII) in synovial tissue of patients with rheumatoid arthritis (RA) compared with that from healthy control individuals; and anti-inflammatory treatment with glucocorticoids reduces expression of activating FcγRs. Thus, targeting activating FcγRs represents a valuable therapeutic strategy (van Roon, see entire document) (van Roon, Joel AG. "Activating and inhibitory Fcγ receptors in rheumatoid arthritis: from treatment to targeted therapies." (2007): 1-2). The anti-RBC antibody Ter119 specifically was shown to selectively and fully decrease FcγRII/III expression on splenic monocytes in CAIA  arthritis (similar to patients with rheumatoid arthritis) (Crow et al, see entire document, in particular, Abstract and Discussion, Page 9, second Science translational medicine 11.506 (2019)). Thus, engagement of activating FcγRs as well as the IgG isotype of a given species (e.g. rat, mouse, human, etc.) appear to be important determinants in the therapeutic efficacy of an anti-RBC antibody. Additionally, while IgG1 and IgG3 bind efficiently to all Fc gamma receptors, IgG4 has binds very weakly to FcγRs except FcγRIa whereas IgG2 binds with low affinity FcγRII/III  and not at all to FcγRIa (de Taeye,  see entire document, in particular, Page 5, top paragraph)( de Taeye, et al. Antibodies 8.2 (2019): 30). Thus, it is unclear if an anti-RBC antibody having any IgG isotype can be used to effectively treat rheumatoid arthritis in a subject absent of evidence to the contrary provided either in prior art or working examples. However, as presently written, there is insufficient correlation between the structure of the claimed genus of anti-RBC antibodies and the function of treating rheumatoid arthritis in a patient since the anti-RBC antibodies can have any immunoglobulin isotype including those that do not bind to activating FcγRs. 
It should be further noted that the specification states that the term “antibody” refers to antibodies as well as antigen-binding fragments (Page 32, Ln. 13-14). Thus, as presently written, the claimed anti-RBC antibodies can be antigen-binding fragments such as Fab fragments that lack an Fc domain and thus would not be capable of binding to activating Fcγ receptors. Therefore, there is insufficient correlation between the structure of the claimed anti-RBC antibodies, which encompass antigen-binding fragments lacking an Fc domain, and the function of treating rheumatoid arthritis in a patient since engagement of activating Fcγ receptors appears to mediate the therapeutic effects of anti-RBC antibodies such as TER-119 in the treatment of rheumatoid arthritis. 
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation “preferably by intravenous or subcutaneous administration” on the last line of the claim. It is unclear whether the claim is limited to the preferred routes of administration (i.e. intravenous or subcutaneous) or to any route of administration recited in the claim.
Claims 32 and 33 recite the limitation "the one or more therapeutic agents" in line 1. Claims 32 and 33 are dependent on independent claim 17, which does not recite “one or more therapeutic agents”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19-24, 26 – 31 and 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Simon (WO 2011/137354 A2), as evidenced by  Villa et al. (Villa, Carlos H., et al. Therapeutic delivery 6.7 (2015): 795-826), hereinafter Villa; Cush et al, (Cush, John J., et al. Arthritis & Rheumatism: Official Journal of the American College of Rheumatology 38.1 (1995): 96-104), hereinafter Cush; and Ludwig et al,( Ludwig, Ralf J., et al Frontiers in immunology 8 (2017): 603), hereinafter Ludwig. 
Simon teaches delivery protein compositions comprising an antibody that binds to a cell surface molecule which is differentially expressed on a non-lymphoid cell, such as glycophorin A (GPA), Band 3, Ter-119 and RhD, and fused to a biotin-binding protein (see entire document, in particular, Abstract and  Summary on Page 1, Ln. 29-31 to Page 2, Ln. 1-22). Glycophorin A is present on the red blood cells at 8x105 copies/cell and Band 3 is present at > 1x106 copies as evidenced by Villa (see entire document, in particular, Table 1) whereas RhD is found at around 103 – 104 copies and TER-119 is around 105 copies per the specification (Page 25, Ln. 33-35). The antibodies can be of the IgG isotype, including IgG1, IgG2, IgG3, or IgG4 and can also be human or humanized (Page 14, Ln. 8-17). An example of a delivery protein is an anti-glycophorin A monoclonal antibody with streptavidin as the biotin-binding protein linked by N-succinimidyl 3-
Thus, Simon meets the limitations of claims 17, 19-24, 26 – 31, and 35. 

Claims 17, 19-24, 26-30, 34, and 35 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Collin et al (WO2010057626A1), hereinafter Collin, as evidenced by  Villa et al. (Villa, Carlos H., et al. Therapeutic delivery 6.7 (2015): 795-826), hereinafter Villa, Cush et al, (Cush, John J., et al. Arthritis & Rheumatism: Official Journal of the American College of Rheumatology 38.1 (1995): 96-104), hereinafter Cush, and Ludwig et al, (Ludwig, Ralf J., et al. Frontiers in immunology 8 (2017): 603), hereinafter Ludwig.
Collin teaches antibodies which have modified glycosylation and are used to suppress an inflammatory condition, including autoimmune diseases including rheumatoid arthritis in a subject (see entire document, in particular, Abstract, Page 15, Ln. 10-15, Table 1, and Claims), wherein the subject is human (Page 40, Ln. 19) . As evidenced by Cush et al, elevated levels of IL-10 have been found in serum and synovial fluid of RA patients relative to control subjects (see entire 3 – 104 copies per the specification (Page 25, Ln. 33-35). The antibody can be of the IgG isotype, including IgG1, IgG2, IgG3 and IgG4 (Page 12 lines 8-12). In some embodiments, the antibody retains the ability to bind to Fc receptors (Page 12, Ln. 4 – 5). The antibody can also be a monoclonal antibody (Page 13, Ln. 32-33) as well as human or humanized (Page 14, Ln. 1-3 and Page 16, Ln. 9-20). Further, a pharmaceutical composition comprising the antibody and a pharmaceutically acceptable carrier can be administered by various routes, including intravenously, intramuscularly, subcutaneously, parenterally, subcutaneously, or transdermally  (Page 41, Ln. 29-32 to Page 42, Ln. 1-10). Thus, the antibody is not part of a fusion protein nor is it administered in combination with cells. 
Thus, Collin meets the limitations of instant claims 17, 19-24, 26-30, 34, and 35. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Simon as evidenced by Villa, Cush, and Ludwig, as applied to claims 17, 19-24, 26 – 31, and 35, in view of Gaffo et al (Gaffo, Angelo et al. American journal of health-system pharmacy: AJHP: official journal of the American Society of Health-System Pharmacists vol. 63, 24 (2006): 2451-65. doi: 10.2146/ajhp050514), hereinafter Gaffo. 
The teachings of Simon as evidenced by Villa, Cush, and Ludwig have been discussed above and differ from the instantly claimed invention in that administration of an anti-inflammatory agent is not taught.
However, Gaffo teaches that because rheumatoid arthritis is an inflam-matory condition, first-line therapy has traditionally included medica-tions that suppress inflammation, such as nonsteroidal anti-inflamma-tory drugs (NSAIDs) and glucocor-ticoids, which also act rapidly to improve pain and swelling due to rheumatoid arthritis (see entire document, in particular, Abstract and “Current Treatments for RA” section). 
It would have been obvious to one of ordinary skill in the art to administer the anti-RBC antibody disclosed by Simon with the anti-inflammatory agent such as an NSAID. One of ordinary skill in the art would have been motivated to do so because NSAIDS can be used to help manage pain, inflammation. Further, combining drugs with different mechanisms of action can increase . 

Claims 31 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Collin as evidenced by Villa, Cush, and Ludwig, as applied to claims 17, 19-24, 26-30, 34, and 35, in view of Gaffo et al (Gaffo, Angelo et al. American journal of health-system pharmacy: AJHP: official journal of the American Society of Health-System Pharmacists vol. 63, 24 (2006): 2451-65. doi: 10.2146/ajhp050514), hereinafter Gaffo. 
The teachings of Collin as evidenced by Villa, Cush, and Ludwig have been discussed above and differ from the instantly claimed invention in that administration of an additional therapeutic agent, wherein the therapeutic agent is an anti-inflammatory agent, in not taught. 
However, Gaffo teaches that because rheumatoid arthritis is an inflam-matory condition, first-line therapy has traditionally included medica-tions that suppress inflammation, such as nonsteroidal anti-inflamma-tory drugs (NSAIDs) and glucocor-ticoids, which also act rapidly to improve pain and swelling due to rheumatoid arthritis (see entire document, in particular, Abstract and “Current Treatments for RA” section). 
It would have been obvious to one of ordinary skill in the art to administer the anti-RBC antibody disclosed by Collin with the anti-inflammatory agent such as an NSAID. One of ordinary skill in the art would have been motivated to do so because NSAIDS can be used to help manage pain, inflammation. Further, combining drugs with different mechanisms of action can increase the efficacy of treatment. Therefore, one of ordinary skill in the art would expect that administering 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/            Examiner, Art Unit 1644                                                                                                                                                                                            

/DANIEL E KOLKER/            Supervisory Patent Examiner, Art Unit 1644